Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refusal
Detailed Office Action
Foreign Priority
Acknowledgment is made of Applicants’ claim for foreign priority based on People’s Republic of China Design Application No. CN202130060642.1, filed on 01/27/2021. The Chinese application was electronically retrieved by the Office and is in the file wrapper, as required by 35 USC § 119(b).
General Information
Examiner interprets the front surface of the wireless charger (shaded in solid gray below) to be curved. 
This interpretation is supported by reproduction 1.7, which shows a curved edge on the lower portion of the front surface (A) and reproduction 1.8, which shows a curved top edge of the front surface (B). 

    PNG
    media_image1.png
    378
    608
    media_image1.png
    Greyscale


Specification
The specification is objected to as follows:
The feature description reads:
“The design of this product is composed of a big triangular prism and a small triangular prism; on the big triangular prism, there is a oblong hole on the lower middle part of the back surface, and two triangles on the upper middle part of the back surface; there are many oblong holes evenly distributed on the bottom surface and there is a circle on each of the two corners on the bottom surface; there is a long ellipse hole in the lower place of the front surface.”
This description is a word picture, adds no new information to the reproductions and contains functional and structural explanations of the invention that have no bearing on the ornamental appearance. MPEP 1503.01, Description. Design patent applications are concerned solely with the ornamental appearance of an article of manufacture. Function and structure fall under the realm of utility patent applications. In re Carletti et al., 328 F.2d 1020, 140 USPQ 653 (CCPA 1964); Jones v. Progress Industries, Inc., 119 USPQ 92 (D.R.I. 1958). Accordingly, this description must be deleted.
The claim is not in formal terms. 37 CFR 1.153. An additional sentence, as a feature description, is included as part of the claim statement. This additional sentence adds no new information to the disclosure and is therefore neither required nor permitted. Accordingly, for consistency, proper form and to maintain a single claim, the claim statement must be amended. Examiner suggests:
-- We claim: 
The ornamental design for a wireless charger, as shown and described. --
Claim Rejection - 35 USC § 112
The claim is rejected under 35 USC § 112(a)&(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.
Specifically, the claim is indefinite and non-enabled because:
The exact appearance and three-dimensional configuration of some of the surfaces (shaded in solid gray below) of the claimed design cannot be determined from the disclosure, making the overall appearance of the claim unclear. These features are not clearly shown elsewhere in the disclosure in enough detail to confirm their possible depth or probable dimension. Therefore, the appearance of these surfaces of the claimed design cannot be reproduced by one skilled in the art without resorting to conjecture. (See example below.)

    PNG
    media_image2.png
    255
    609
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    300
    615
    media_image3.png
    Greyscale


Applicants may attempt to overcome this rejection by amending the reproductions to show the claimed design completely and consistently. Applicants may remove from the claim the elements or portions of the design that are considered indefinite and non-enabling by reducing them to legible, equal-length broken lines. Applicants may reduce the peripheral edges of the indefinite portions (identified above in with “C”) to legible, equal-length broken lines, thereby removing the indefinite portions from the claim and identifying them as unclaimed portions of the claimed design. Applicants must then reduce to equal-length broken line all indefinite interior elements illustrated in solid line, thereby removing the internal surfaces from the claim. Applicants are further cautioned to render any corresponding reproduction details clearly and consistently in all applicable views.
The aforementioned solution suggests inserting broken lines into the reproductions. These broken lines would depict portions of the claimed design, and must be explained accordingly. Applicants may clarify the meaning of these broken lines in the reproductions by inserting a broken line statement in the specification, in a statement preceding the claim. Examiner suggests:
-- The broken lines in the reproductions depict portions of the wireless charger that form no part of the claimed design. --
Any corrected reproductions submitted in response to this Office action must be compliant with 37 CFR 1.121(d). 
An amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. The figure (or figure number) of an amended view should not be labeled as amended. If a reproduction is canceled, that figure must be removed from the replacement sheet and the remaining figures and their related figure descriptions must be renumbered, as necessary. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the reproductions. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by Examiner, Applicant will be notified and informed of any required corrective action in the next Office action.
Reply Reminder
Applicants are reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Conclusion
The claimed design stands rejected under 35 USC § 112 (a)&(b). 
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA CHRISTENSEN whose telephone number is 571-272-9862. The examiner can normally be reached on Monday-Friday, 8:30am-5pm. Examiner interviews are available via telephone, in-person and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit patentcenter.uspto.gov. Visit uspto.gov/patents/apply/patent-center for more information about Patent Center and uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AC/
Examiner, Art Unit 2912

/Kendra Leslie Hamilton/Primary Examiner, Art Unit 2915                                                                                                                                                                                                        09/27/2022